EXHIBIT 10.1

 

FUTURE SERVICES AGREEMENT

 

This FUTURE SERVICES AGREEMENT is entered into this 19th day of February, 2016,
between TURBINE TRUCK ENGINES, INC., a Nevada Corporation (the "Company")
located at 11120 NE 2nd Street, Suite 200, Bellevue, Washington 98004, and
CHRISTOPHER DAVID, an individual residing in Washington State, currently acting
as the Companies' President, Secretary, Treasurer and Director (the
"Executive").

 

RECITALS

 

A. The Company is a Nevada development stage, small-reporting corporation, that
develops products and services which it retains, offers for sale, or licenses to
third parties.

 

B. The Executive is an individual who has knowledge and abilities useful to the
Company and who is currently serving the Company as its President, Secretary,
Treasurer and Director.

 

C. The Company desires to provide incentive compensation to the Executive for
the services to be performed by Executive.

 

NOW, THEREFORE, in consideration of the mutual promises between the parties, the
parties agree as follows:

 

1. Recitals. The recitals as stated in the preamble are true and correct and
incorporated herein by reference.

 

2. Term of Agreement. This Agreement shall be effective as of February 19, 2016
and shall continue until December 31, 2017 ("Termination Date"), subject to the
termination provisions contained in paragraph 6.

 

3. Duties. During the term of this Agreement, the Executive shall devote a
sufficient amount of Executive's time, skill, and experience to manage the
Company as its President, Secretary, Treasurer & Director. These are executive
management positions. The Executive shall have all the usual powers of a
President, Secretary, Treasurer and Director, and this Agreement is entered into
solely for the purpose of providing incentive to Executive for the provision of
future services to the Company for the period of the Term. The terms and
conditions of Executive's performance of his duties shall be subject to the
Board's supervision at all times and such terms are not addressed in this
Agreement. The Parties shall maintain an open relationship with clear
communication and clear determination of duties.

 

 Page | 1

 

 

4. Compensation. At commencement of the Term of this Agreement, the Company
shall pay to Executive the following incentive compensation:

 

The Executive shall be granted Options for the purchase of one million
(1,000,000) shares of the Company's restricted Rule 144 common stock, which
shall be granted and shall vest in accordance with the following schedule:

 



(a)

a Five-year (5) Option granted for the purchase of Five-Hundred Thousand
(500,000) shares at Sixteen cents ($.016), vesting immediately upon the
execution of this Agreement; and

(b)

a Five-year (5) Option granted for the purchase of Five Hundred Thousand
(500,000) shares at Sixteen cents ($016), vesting on the one-year anniversary
date of this Agreement, without further action.



 

In the event that the number of authorized shares is altered, pursuant to stock
splits, initial public offerings, or other activity, all of the shares granted
to the Executive hereunder shall be adjusted proportionately.

 

5. Executive Benefits. The Executive is entitled to such other Executive
Benefits as shall be determined by the Board, from time to time.

 

6. Termination. The Compensation covered by this Agreement is for the
Executive's future services to the Company for the Term. This Agreement shall be
terminated as of the end of any term, unless the parties renew the same in
writing. The Company may terminate Executive at any time, with or without cause,
provided however, if the Executive is terminated without cause, all of the
Compensation to be paid hereunder shall be deemed fully vested effective as of
the date immediately prior to the termination, and is not subject to revocation
or return. If the Executive is terminated for cause, the Company shall not be
entitled to revoke any Compensation previously vested in accordance with the
above schedule. The term "cause" shall mean the Executive must have (i) been
willful, gross or persistent in Executive's inattention to Executive's duties or
the Executive committed acts which constitute willful or gross misconduct and,
after written notice of the same has been given to the Executive and he has been
given an opportunity to cure the same within thirty (30) days after such notice;
or (ii) found guilty of having committed actual fraud against the Company.

 

7. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if sent by certified mail to the
Executive's address listed below, unless written notice of a change of address
has been provided to the Company:

 

Christopher David

Street Address

City, State, Zip Code

 

8. Miscellaneous. Failure of either party to assert any of its rights under this
Agreement shall not constitute a waiver of its rights. The waiver by any party
of a breach of any provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party. This Agreement
shall inure to the benefit of, and be binding on, the parties and their
successors, heirs, personal representatives, and assigns. This instrument
contains the entire agreement of the parties. It may not be changed orally but
only by an agreement in writing signed by any party against whom enforcement of
any waiver, change, modification, extension, or discharge is sought. If any
provisions of this Agreement are declared invalid and unenforceable, the
remainder of this Agreement shall continue in full force and effect. This
Agreement shall be construed, interpreted, governed, and enforced in and under
the laws of the state of Washington except as otherwise provided in this
Agreement. Paragraph headings are inserted only for convenience and are not to
be construed as part of this Agreement or a limitation of the scope of the
particular paragraph to which they refer.

 

9. Attorneys' Fees. In the event that either Party hereto commences litigation
against the other to enforce such party's rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys' fees (including in-house counsel), paralegals', fees, and legal
assistants' fees through all appeals.

 

 Page | 2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 



"Company"

TURBINE TRUCK ENGINES, INC.

 

 

"Executive"

Christopher David

 

 

 

 

 

 

 

By:

/s/ Enzo Cirillo

 

By:

/s/ Christopher David

 

 

Enzo Cirillo, Interim CEO

 

 

Christopher David

 

 

and Board Chairman

 

 

 



 

 

Page | 3

--------------------------------------------------------------------------------